Name: 97/473/EC: Commission Decision of 10 July 1997 amending Decision 97/28/EC authorizing a method for grading pig carcases in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  documentation;  Europe;  marketing;  European Union law
 Date Published: 1997-07-29

 Avis juridique important|31997D047397/473/EC: Commission Decision of 10 July 1997 amending Decision 97/28/EC authorizing a method for grading pig carcases in France (Only the French text is authentic) Official Journal L 200 , 29/07/1997 P. 0064 - 0064COMMISSION DECISION of 10 July 1997 amending Decision 97/28/EC authorizing a method for grading pig carcases in France (Only the French text is authentic) (97/473/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Commission Decision 97/28/EC (3) authorizes a method for grading pig carcases in France;Whereas Decision 97/28/EC contains a derogation as regards the standard quality of pig carcase; whereas the French authorities have informed the Commission that this derogation is no longer necessary, although the possibility of presenting carcases with or without tongue should be maintained; whereas, as a result, that Decision should be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Article 2 of Decision 97/28/EC is hereby replaced by the following:'Article 2Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be presented with the tongue during weighing and grading. In such cases, in order to establish quotations for pig carcases on a comparable basis, the recorded warm weight shall be reduced by 0,5 %.`Article 2 This Decision is addressed to the French Republic.Done at Brussels, 10 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 12, 15. 1. 1997, p. 30.